Adams, Ch. J.,
dissenting. — The wife, upon the death of her husband, becomes the owner of one-third of the real *363estate possessed by him during marriage, which has not been sold on execution, a.nd to which she has made no relinquishment of her right. This land was possessed by the husband during marriage, and has not been sold on execution. The wife, thc-n, became the owner of one-third, unless she made a relinquishment of her right. I think that the legal question in the case is as to whether the wife, at the time of the sale and conveyance of real estate by her husband, can relinquish her right by parol. The fact that the money in this case was paid to the wife is not, to my mind, material, because, if it had been paid to the husband, the wife’s alleged promise or contract would not be without consideration, and the payment, to whomsoever made, could not, I think, have a greater effect than to constitute a consideration.
"We have, then, the simple question as to what shall be deemed a relinquishment of the wife’s right, within the meaning of the statute. In my opinion, such relinquishment can be made only by writing. The object of the relinquishment is to transfer an interest in land. I do not say that if the wife’s contract had been to make the relinquishment, such contract could not be enforced by action brought within the proper time. As to that, I express no opinion, because we have no such question. The 'wife did not agree to do anything. Iler alleged parol agreement is virtually taken as the relinquishment itself.
There is no doubt but that the understanding of the profession has been that the relinquishment should be by writing. I think that this is the proper construction of the statute. The rule held, it appears to me, breaks down a safeguard which has been wisely provided, and will lead to uncertainty and litigation, and oftentimes to wrong. It may be added that the litigation would probably often arise many years after the transaction in question, and when the most reliable evidence had disappeared.